CARROLL, DONALD K., Acting Chief Judge.
The plaintiff in a negligence action has appealed from a final judgment for the defendant entered by the Circuit Court for Nassau County, based upon a jury verdict.
The basic question presented for our determination in this appeal is whether, as the defendant contends, the evidence at the trial showed that the defendant was negligent and that the plaintiff’s negligence did not proximately contribute to his injuries.
In order to test the validity of this contention, we need only to examine the transcript of the trial proceedings in order to determine whether there was sufficient competent evidence before the jury from which they as reasonable men could have reached their findings of fact inherent in their verdict. This is so because, under our court system, the jury in an action at law is the trier of the facts and in such capacity resolves the conflicts in the evidence, as well as the conflicting inferences deducible from the same evidence. Neither the trial court nor the appellate court is authorized to substitute its judgment for that of the jury as to questions of fact.
While the trial transcript shows that there were conflicts in the evidence before the jury, as well as conflicting inferences, we are of the opinion, applying the foregoing precepts, that the evidence reasonably supports the verdict returned by the jury, and so the final judgment, based upon that verdict, is affirmed.
Other questions raised in this appeal have been considered and found to lack substantial merit. Therefore, the final judgment appealed from herein must be and it is
Affirmed.
JOHNSON, J., concurs.